RESOLUCIÓN
Al escrito y anejos presentados por derecho propio por Ángel Figueroa Vivas el 8 de febrero de 1994, denominado Solicitud de Reapertura del Caso, Nombramiento de Comi-sionado Especial y/o Se Deje sin Efecto Sentencia, no ha lugar.
A la Solicitud para la Rehabilitación como Abogado pre-sentada por derecho propio por Aurelio Miró Carrión, no ha lugar.
Luego de transcurrir el término de suspensión del que-rellado Juan E. Brunet Justiniano,. se reinstala hoy al ejer-cicio de la profesión legal.
Lo acordó el Tribunal y certifica el señor Secretario General. El Juez Asociado Señor Rebollo López, conforme *260su criterio expuesto el 5 de noviembre de 1993, reinstalaría al peticionario Miró Carrión por entender que el término de tres (3) años de suspensión de la profesión constituye suficiente sanción por los hechos que el Tribunal consideró probados. El Juez Presidente Señor Andréu García y la Juez Asociada Señora Naveira de Rodón se inhibieron.
(.Fdo.) Francisco R. Agrait Liado Secretario General